Citation Nr: 0002318	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial 10 percent rating for post-
traumatic stress disorder (PTSD) for the period prior to June 
5, 1989.

2.  The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD) for the period prior to 
October 15, 1990.

3.  Entitlement to an effective date earlier than March 21, 
1988, for the assignment of a total (100 percent) rating for 
post-traumatic stress disorder. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

The Board of Veterans' Appeals (Board) entered a decision on 
January 14, 1997, denying the veteran's claim for an 
effective date earlier than October 15, 1990, for the 
assignment of a total (100 percent) rating for PTSD.  The 
veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Courts of Appeals for 
Veterans Claims) (Court) and a memorandum decision was issued 
by the Court on April 14, 1999, vacating the Board's January 
1997 decision and remanding the case to the Board.  

When the Board denied an earlier effective date for the 
assignment of a total (100 percent) evaluation for PTSD in 
January 1997, it predicated its decision on a determination 
that a February 1990 rating decision which granted an 
increased (30 percent) rating for PTSD was final.  However, 
when the Court reviewed this case in April 1999, it 
determined that the Board had failed to adequately state why 
the February 1990 rating decision was final in lieu of a 
previously perfected appeal of a November 1988 RO rating 
decision.  It thus remanded this issue to the Board for an 
adequate statement of reasons and bases.  

After further review, the Board is of the opinion that at the 
time of the February 1990 rating decision the veteran's claim 
for an increased rating for PTSD was already in appellate 
status since the veteran had previously perfected the 
November 1988 rating decision granting service connection for 
PTSD and assigning a 10 percent rating for PTSD.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
Notice of Disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Consequently, since 
the veteran's appeal of the original November 1988 decision 
has been properly perfected and is ripe for review, the issue 
of the propriety of the ratings assigned for the veteran's 
PTSD since 1988 has been made a part of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, in 
view of the Board's determination in regard to these 
increased rating claims as discussed below, which grants the 
veteran a 100 percent rating back to March 21, 1988, the 
veteran's claim for an earlier effective date for a total 
rating for PTSD has been changed to reflect this March 1988 
date.


FINDINGS OF FACT

1.  The veteran's PTSD has rendered him demonstrably unable 
to obtain or retain employment from the effective date of 
service connection, March 21, 1988, to the present.

2.  The claim for TDIU seeks a benefit not provided by law.


CONCLUSIONS OF LAW

1.  An initial 100 percent rating for PTSD from March 21, 
1988, is appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (diagnostic criteria 
in effect prior to November 7, 1996).

2.  An effective date earlier than March 21, 1988, for the 
assignment of a total (100 percent) disability rating for 
PTSD is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).

3.  There is no legal basis for entitlement to a total rating 
on the basis of individual unemployability.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service record (DD Form 214) shows that he 
served a tour in Vietnam and was wounded in combat with the 
enemy.  His decorations include the Purple Heart and Combat 
Medical Badge.  His service medical records are devoid of any 
psychiatric complaints or treatment.

A September 1985 VA Medical Certificate shows that the 
veteran was seen for nerve problems.  It also notes that he 
had been previously seen on "Sunday" at which time he was 
given Lithium which had helped.

On March 21, 1988, the veteran filed a claim for nonservice 
connected pension benefits.  He stated that he was "100% 
disabled [and] unemployable".  Also in March 21, 1988 the RO 
received a VA Income-Net Worth And Employment Statement 
wherein the veteran indicated that he had been hospitalized 
for nerves and alcohol at a VA medical facility in 1987 and 
1988.  In addition, the RO received an Authorization For 
Release Of Information statement in where the veteran 
indicated that he had received treatment at a private mental 
health center from February 1988 to "present".

In April 1988 the RO received VA medical records dated in 
1987 and 1988 reflecting diagnoses of chronic alcoholism and 
noting that the veteran had a history of depression. 

In a May 1988 letter signed by a psychiatrist, Ahmed D. 
Faheem, M.D., and a licensed social worker, it was noted that 
the veteran had been seen regularly since February 1988 for 
alcohol-related problems and that it appeared that he also 
had other problems with anxiety and depression.

In a July 1988 rating decision the RO denied the veteran's 
claim for nonservice-connected pension benefits.

In July 1988 the veteran filed a claim of service connection 
for PTSD.  

A July 1988 VA Medical Certificate contains the veteran's 
report of being under medical care for PTSD.  The certificate 
reflects a diagnosis of chronic alcoholism.

In September 1988 the RO received a Chemical Dependency 
Profile dated in August 1987 and an Intake Evaluation Report 
dated in February 1988.  This latter report reflects 
diagnoses of alcohol dependence and paranoid schizophrenia.

Records from the Social Security Administration dated in 
September 1988 show that the veteran had been found to be 
disabled as of December 1985 due to alcoholism and "mental 
problems" noted as anxiety, depression and paranoid 
schizophrenia.  It was noted that he was entitled to receive 
disability insurance payments until October 1988.  These 
records also include a statement by the veteran in January 
1988 where he said that he had received treatment in 1988 for 
alcoholism and mental problems and had not had as many 
flashbacks since starting an alcohol treatment program.

In a September 1988 letter, the veteran's licensed social 
worker and Dr. Faheem stated that the veteran had been under 
their care since February 1988 for alcohol dependence and 
schizophrenia.

In October 1988 the veteran was evaluated by a private 
psychiatrist, M. Khalid Hasan, M.D., at VA's request.  The 
October 7, 1988 evaluation report reflects a diagnosis of 
PTSD that was mild.  It is noted in this report that Dr. 
Hasan advised the veteran to keep in touch with Dr. Faheem at 
F.M.R.S. Vocational Rehabilitation Services and that this 
needed to be actively pursued.

In a November 1988 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective on March 21, 1988.

Private medical records from the Appalachian Regional 
Healthcare facility show that the veteran had been admitted 
to that facility for two days in December 1988 requesting 
help for his drinking.  He also reported having significant 
problems with PTSD including recurrent nightmares, flashback 
type of reactions, difficulty tolerating stress and 
difficulty being around people.  On examination he was tense, 
anxious, edgy, tremulous and oriented for time, place and 
person.  There was no evidence of any active hallucinations 
or delusions.  His attention and concentration were impaired.  
His judgment was intact.  There was no evidence of any 
looseness of association or flight of ideations.  He was 
diagnosed as having acute and chronic alcoholism and PTSD.

In January 1989 the veteran filed a claim for a total rating 
based on individual unemployability.  On this claim the 
veteran said that he had last worked in 1981 and that he was 
prevented from working ever since due to PTSD and nerves.

In his February 1989 Notice of Disagreement, the veteran said 
that his PTSD was worse than reflected in the 10 percent 
rating.  He also submitted records from the Social Security 
Administration showing entitlement to disability benefits as 
of November 1986.

In a March 1989 letter, the veteran's licensed social worker 
stated that the veteran was also suffering from PTSD and had 
been prescribed medication.

In June 1989 the veteran presented to the emergency room of 
the Appalachian Regional Healthcare seeking help for his 
drinking.  He reported a progressive worsening of his PTSD 
symptoms.  On examination he was extremely tense, anxious, 
edgy and depressed.  He was oriented for time, place and 
person.  There was no evidence of any active hallucinations 
or delusions.  Attention and concentration were impaired.  He 
was hopeless, helpless and had despondent feelings.  He was 
diagnosed as having acute and chronic alcoholism and PTSD.

The veteran's claims file includes his vocational 
rehabilitation folder which shows that he filed an 
application for vocational rehabilitation in July 1989.  On 
the application the veteran indicated that he was requesting 
services and/or assistance to become more independent in his 
daily living.  He also indicated that he was not quite sure 
what services/assistance that he needed, but that he wanted 
to see what VA had available.

At a hearing at the RO in August 1989, the veteran testified 
that his closest friends were people who had served in 
Vietnam, and he felt more comfortable by himself than with 
anyone else.  He said that he had nightmares.  He said that 
he had not worked since 1981 and that his condition had 
deteriorated in the last five years.  

The record contains VA mental health notes dated in 1989 and 
1990.

In January 1990 the veteran underwent a VA examination for 
his PTSD performed by Dr. Faheem.  After reviewing the 
veteran's claims file and examining the veteran, Dr. Faheem 
stated that the veteran continued to have problems with PTSD 
which appeared to be mostly related to his Vietnam 
experiences and was of a moderate extent.  He said that 
outpatient psychiatric treatment appeared to be helping.  He 
also said that the veteran's prognosis was guarded.

In a February 1990 rating decision, the RO increased the 
veteran's PTSD rating to 30 percent disabling, effective on 
June 5, 1989.

On file is a June 1990 VA treatment record reflecting the 
veteran's complaints of chest pain.  This record also notes 
that the veteran had chronic neuropsychiatric problems and 
was unemployed.

The veteran's vocational rehabilitation folder contains a 
September 1990 counseling report noting that the veteran's 
case was being closed in order to allow the veteran time to 
resolve some physical problems.  This report also notes that 
the veteran's physician, Dr. Fredman, had advised him that he 
was "not able to work", and that he was thus unsure of his 
ability to work gainfully.  This report further notes that 
the veteran was desirous of pursuing various counseling and 
medical appointments in order to improve his condition. 

In October 1990 the veteran filed a claim for an increased 
rating for his service-connected PTSD.

In November 1990 the veteran filed a claim for a total rating 
based on individual unemployability.

The veteran was referred to Dr. Hasan in February 1991 for a 
psychiatric examination.  Dr. Hasan diagnosed the veteran as 
having PTSD that was moderate and stated that the veteran 
needed to continue outpatient psychiatric treatment.

The record contains a February 1992 VA progress note 
completed by Ralph Fredman, M.D., who diagnosed the veteran 
as having PTSD.  He stated that in regard to the veteran's 
ability to work, he was totally incapacitated.  He further 
stated that the veteran had been disabled since 1981.

In February 1992 this case was before the Board with respect 
to the issue of an increased rating for the veteran's 
service-connected PTSD.  The Board, in turn, remanded the 
case to the RO for additional development.

In April 1992 the RO received a duplicate application for a 
total rating based on individual unemployability.

Also in April 1992 the veteran was interviewed by a VA social 
worker in relation to a VA Social Service Survey.  Based on 
the interview, the social worker opined that "the veteran is 
not unemployable, but is severely handicapped by his 
attitudes of being totally disabled by various conditions 
which are actually quite common among the employed."  "I 
suspect that his previous most disabling condition was his 
alcoholism, which he has now curbed".  

At a VA psychiatric examination in May 1992, the veteran 
complained of having no emotions for people and of being 
angry, hypervigilant and lacking concentration. He was 
diagnosed as having PTSD, moderate, and episodic alcohol 
abuse (denial on the part of the veteran).

In a June 1992 rating decision the RO continued the veteran's 
30 percent rating for PTSD and continued to deny his claim 
for a total rating based on individual unemployability.

In a July 1992 statement, the veteran said that he had been 
examined by a certain VA examiner on three occasions and had 
only spent a total of 10 minutes with him.  He said that he 
believed that the examiner was submitting false information 
about the examinations.

The record contains a September 1992 VA consultation sheet 
which notes that the veteran was a "post traumatic stress 
disorder patient".  The physician stated that the veteran 
was doing rather well and the multiple medications that the 
veteran was on made his "existence tolerable".  He said 
that that the veteran was totally free of alcohol and was 
doing reasonable well in dealing with people.  He said 
further that the veteran could conceivably do volunteer type 
work "as long as he does not have absolute have to do 
anything situation."  

In November 1992 Dr. Fredman, a VA physician, submitted a 
"To Whom It May Concern" Letter stating that the veteran 
was attending his Behavioral Science Facility and was being 
treated for PTSD.  He stated that the veteran was depressed, 
rather nervous and could not be around people and that he was 
not improving.  He opined that the veteran remained totally 
incapacitated.

In December 1992 the veteran underwent psychological testing 
at Appalachian Psychiatric Services.  The testing 
psychologist said that there was no evidence suggestive of an 
organic dysfunction and there was some indication that the 
veteran may have over-emphasized problems in completing his 
personality profile most likely because of his need to let 
others know of his need for assistance.  The psychologist 
opined that the veteran genuinely suffered from significant 
emotional problems.

At VA's referral, the veteran underwent a psychiatric 
evaluation at Appalachian Psychiatric Services in December 
1992 with Dr. Faheem who indicated that he had reviewed the 
veteran's claims file.  At the examination the veteran said 
that he was extremely tense, anxious, edgy and kept thinking 
about Vietnam.  He said that he had nightmares of Vietnam and 
survivor's guilt.  He said that he stayed pretty much to 
himself.  Findings revealed the veteran to be pleasant and 
cooperative.  He was oriented to time, place and person.  
There was no evidence of any active hallucinations or 
delusions.  There was no looseness of association, or flight 
of ideations.  He denied being actively suicidal or 
homicidal.  The examiner diagnosed the veteran as having PTSD 
and chronic alcoholism (in remission).  He stated that the 
veteran continued to have problems with PTSD which appeared 
to be related to his Vietnam experiences and were of moderate 
extent.  He also said that the veteran had a history of 
alcoholism which he claimed had been in remission since 
November 1991.  He said that the veteran had high blood 
pressure and a gastrointestinal history.  He said that the 
veteran appeared to be disabled from being gainfully 
employed.

In a February 1993 rating decision the RO continued the 
veteran's 30 percent rating for PTSD and continued to deny 
his claim for a total rating based on individual 
unemployability.

In March 1993 the veteran was examined by a Diplomate, 
American Board of Psychiatric and Neurology, F.J. Whelan, 
M.D., M.S.  Based on a history and examination of the 
veteran, the examiner gave his diagnostic impression that the 
veteran suffered from PTSD of significant severity and that 
he considered this disability to be brought about directly by 
the veteran's military experiences.  He said that it was also 
his opinion that this diagnosis and its various ramifications 
led directly into his abuse of alcohol and other substances 
as well as his chronic depression and "overall complete 
disability for any type of substantial gainful employment 
currently available in the U.S. employment market".  He also 
said that the veteran "has been disabled Social Security 
since 1966, and has had until 1987 only sporadic treatment 
for this condition".  He further said that he did not 
believe that the veteran's 30 percent rating for PTSD was 
accurate and that the veteran had "at least a 70 [percent] 
permanent partial psychiatric disability based on [PTSD]."

In a May 1993 rating decision the RO continued to deny a 
rating greater than 30 percent for the veteran's service-
connected PTSD and also continued to deny his claim for a 
total rating based on individual unemployability.

In a November 1993 Board decision, the Board granted the 
veteran a 100 percent schedular rating for his service-
connected PTSD.  The RO implemented the Board's decision in 
December 1993 and gave the veteran an effective date of 
October 15, 1990, for the 100 percent rating.

In a June 1994 substantive appeal, the veteran asserted his 
entitlement to PTSD back to January 19, 1981.

The record contains VA treatment notes from 1994 to 1996, 
some of which reflect diagnoses of PTSD.

The veteran underwent a VA examination for his PTSD in March 
1996. 


II.  Legal Analysis

The Propriety of Increased Ratings for PTSD

The record shows that the veteran properly appealed the RO's 
original grant of service connection for PTSD in November 
1988 and assignment of a 10 percent rating effective on March 
21, 1988.  See 38 C.F.R. § 20.200 (1999).  Accordingly, the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) applies 
which distinguishes between a veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

The Court also held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO in effect assigned three separate staged ratings 
regarding the veteran's PTSD.  It assigned an initial 10 
percent rating for PTSD for the period from March 21, 1988 to 
June 5, 1989, an initial 30 percent rating for PTSD for the 
period from June 6, 1989 up to October 15, 1990, and an 
initial 100 percent rating for PTSD for the period beginning 
on October 15, 1990.

The veteran asserts that the initial staged ratings assigned 
for his service-connected disability were not proper and that 
he was entitled to a 100 percent rating for the entire 
period.  His claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  Furthermore, VA has fulfilled its 
duty to assist the veteran with the facts pertinent to this 
claim.  Id.

The criteria for rating PTSD that was in effect from 1988 to 
1990 was found under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under this code, a 100 percent evaluation required that 
attitudes of all contact except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activity resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran was demonstrably unable to obtain or maintain 
employment, a total rating was warranted.  In regard to the 
above-noted criteria, the Court held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 were each an independent bases for 
granting a 100 percent disability evaluation was reasonable 
and not in conflict with any statutory mandate, policy, or 
purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

For a 50 percent disability rating, the ability to establish 
or maintain effective and wholesome relationships with people 
was considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 30 percent disability rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadapatability that was "more than moderate, but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Finally, a 10 percent rating was assigned when the 
symptomatology was less than the criteria for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment. 

In cases where the only compensable service-connected 
disability is a mental disorder rated at 70 percent, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(in effect prior to November 7, 1996).

For the reasons discussed below, it is the determination of 
the Board that the veteran's PTSD has been most consistent 
with a 100 percent rating since the date that he filed his 
original claim, on March 21, 1988, due to his inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

The evidence shows that in September 1988 the veteran was 
found to be disabled by the Social Security Administration as 
of November 1985 due to alcoholism and "mental problems" 
(specified at that time as anxiety, depression and paranoid 
schizophrenia).  The following month, in October 1988, the 
veteran underwent a private psychiatric examination at VA's 
referral and was diagnosed as having PTSD.  

In September 1992, a VA physician, Dr. Fredman, submitted a 
statement diagnosing the veteran as having post-traumatic 
stress syndrome.  He stated that in regard to his ability to 
work the veteran was totally incapacitated and had been 
disabled since 1981. This is consistent with the veteran's 
statements and testimony that he has not worked since 1981 
because of alcoholism and "mental problems".

Additionally, there is an examination report dated in March 
1993 by a Diplomat of the American Board of Psychiatric and 
Neurology who opined that the veteran's PTSD and associated 
symptomatology was directly attributable to his "overall 
complete disability for any type of substantial gainful 
employment currently available in the U.S. employment 
market".  As far as the duration of the veteran's 
unemployability, the examiner stated that the veteran "has 
been disabled Social Security since 1966, and has had until 
1987 only sporadic treatment for this condition".  While 
this statement does not appear to be complete, it does 
suggest that the veteran has had PTSD since at least 1988 and 
has also been disabled since at least that time.  

Despite the above-noted evidence which supports a 100 percent 
rating back to March 1988, some doubt as to the veteran's 
ability to obtain and maintain employment from March 1988 to 
October 1990 has been raised based on Dr. Khalid Hasan's 
October 1988 examination report.  In this regard, Dr. Hasan 
determined that the veteran's disability was mild and that 
the veteran needed to keep in contact with Dr. Faheem at 
F.M.R.S. Vocational Rehabilitation Services, services which 
he apparently said needed to be actively pursued.  Although 
this report does raise some doubt as to the veteran's ability 
to obtain and maintain employment in 1988, the law provides 
that any reasonable doubt raised in a claim must be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(a).  

Accordingly, the Board finds that the veteran has been 
demonstrably unable to obtain or retain employment beginning 
on the date that he filed his service connection claim for 
PTSD, on March 21, 1988.  Accordingly, the two initial staged 
ratings for PTSD are combined into one initial rating, with 
such rating being increased to 100 percent for the period 
from March 21, 1988. 

Entitlement to an Effective Date Earlier Than March 21, 1988, 
for a total (100 percent) Rating for PTSD

The veteran's claim for an effective date earlier than March 
21, 1988, for a 100 percent rating for his service-connected 
PTSD is based on the contention that he is entitled to a 100 
percent rating for PTSD back to 1981 which was when he 
stopped working.

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (1999), which provides:

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
the effective date will be the date of VA receipt of the 
claim.   See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to 
the same effect).  

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

On March 21, 1988, the veteran filed a claim for benefits 
stating that "[he was] 100% disabled and unemployable".  
The RO construed this statement as a claim of service 
connection for PTSD, and a 100 percent rating was ultimately 
granted for this disability effective on March 21, 1988.  
Accordingly, the question as to when the veteran filed a 
claim for an increase for his service-connected PTSD need not 
be answered in view of that fact that he has been granted a 
100 percent rating back to the date that he filed his 
original claim of service connection for PTSD.  Certainly, he 
cannot get a 100 percent rating for PTSD any earlier than the 
date that he filed his original claim of service connection 
for this disability.  This is pursuant to 38 C.F.R. 
§ 3.400(b)(s) which states that the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
if a claim is received within one year after separation from 
service; otherwise the effective date will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  It follows that since the 
veteran's March 1988 claim of service connection for PTSD 
does not fall within one year of the veteran's 1968 discharge 
from service, the effective date of the award can be no 
earlier than the claim for service connection for PTSD.  
38 C.F.R. § 3.400.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (.

Entitlement to a Total Rating Based on Individual 
Unemployability

The regulations for a claim of TDIU provide that such a 
rating may be assigned where the schedular rating is less 
than total.  38 C.F.R. § 4.16(a).  It follows that TDIU is 
not an available benefit for a VA compensation beneficiary 
who has a total schedular rating.  Cf. VAOPGPREC 6-99.  Since 
the veteran has a 100 percent schedular rating for his 
service-connected PTSD going back to when he filed his March 
1988 claim, a date that precedes his January 1989 claim for a 
TDIU, his claim for TDIU is now without legal merit and lacks 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The initial rating assigned for PTSD is increased to 100 
percent, effective March 21, 1988. 

An effective date earlier than March 21, 1988, for the 
assignment of a total (100 percent) disability rating for 
PTSD is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

